DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-6, 13, 15, 16, 20, 23, and 24 has been amended.
Claims 2, 14, and 22 have been cancelled.
Claims 1, 3-13, 15-21, and 23-27 are currently pending and have been examined.

Response to Applicant's Remarks

35 U.S.C. § 103
Applicant’s remarks, see Page(s) 11-16, filed 23 February 2022, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are not persuasive.
Applicant submits that the cited references fail to teach or suggest that vehicle/driver identity information is included in an encrypted data package, or that the application running on the passenger's mobile computing device decrypts the identity information and compares it to corresponding data provided separately to determine if a match exists, or that the passenger is informed via the passenger's mobile computing device that the vehicle, or its driver, or both, corresponds to the decrypted identity data.
Examiner respectfully disagrees, as Knotts does indeed teach the claimed limitations. Specifically, Knotts: ¶17, ¶19, ¶23 & ¶41 teach of an encrypted QR code that may be displayed on the vehicle and available for the user to scan using their mobile computing device. The mobile computing device may then verify a match between the scanned information (e.g., vehicle identification number (VIN)) and the transportation vehicle information of the assigned vehicle (i.e., the identification of the assigned vehicle). The mobile device is configured to scan the encrypted QR code and compare the data to other data, therefore, the mobile device inherently comprises a decryption tool or decryption software to decipher the QR code and read the data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 & 7-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (U.S. Pre-Grant Pub. No. 20200349345), in view of Knotts (U.S. Pre-Grant Pub. No. 20180299895).
In regards to claim 1, Hodge teaches the following limitations:
A system for providing on-demand transportation to a passenger at a specified pick-up location (Hodge: ¶10-11), comprising:
a secure on-demand transportation service comprising one or more computing devices, and a secure on-demand transportation computer program having a plurality of sub-programs executable by said computing device or devices (Hodge: ¶10-11 & ¶36-38), wherein the sub-programs configure said computing device or devices to,
receive a transportation request from a passenger application running on a passenger's mobile computing device, said request specifying a pick-up location (Hodge: ¶71),
assign a vehicle to provide the requested transportation and provide the specified pick-up location to a vehicle application running on a mobile computing device associated with the assigned vehicle, or a driver of the vehicle, or both (Hodge: ¶71).

Although Hodge teaches of a ridesharing system and method configured to confirm the matching of a rider and driver using an encrypted verification method (Hodge: ¶114-115), Hodge does not explicitly state the generation and transmission of an encrypted data package.
However, Knotts teaches the following limitations:
generate an encrypted data package comprising encrypted information that is unique to the current transportation request and which when decrypted is used to identify the current transportation request and differentiate it from other transportation requests (Knotts: ¶26-27, ¶39, ¶41), and
which further comprises encrypted identity data pertaining to the identification of the assigned vehicle, or the driver of the vehicle, or both (Knotts: ¶17, ¶19, ¶23, ¶41),
 said encrypted data package being displayable on an externally visible display associated with the vehicle and scannable by an image sensor disposed in the passenger's mobile computing device (Knotts: ¶37, ¶41),
provide the encrypted data package to the vehicle application, said encrypted data package to be displayed via the externally visible display at the pick- up location (Knotts: ¶37, ¶41),
provide the encrypted data package to the passenger application, wherein the encrypted data package displayed on the externally visible display associated with the vehicle when the vehicle arrives at the pick-up location is to be scanned by the passenger using the passenger's mobile computing device (Knotts: ¶37, ¶41),
which upon scanning causes the passenger application to decrypt the encrypted information using a decryption tool accessible by the passenger application and compare the decrypted information to corresponding data decrypted from the encrypted data package received by the passenger application to determine if there is a match (Knotts: ¶23, ¶39, ¶41), and
whenever a match has occurred, at least informing the passenger via the passenger's mobile computing device that the vehicle, or its driver, or both, correspond to the decrypted identity data (Knotts: ¶23, ¶41, ¶43), and
receiving a match message from the passenger application via the passenger's mobile computing device, said match message indicating a match has occurred thereby confirming that the vehicle has arrived at the pick-up location and that the passenger has found the vehicle (Knotts: ¶41, ¶43).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the encrypted data transmission, as taught by Knotts, into the system and method of Hodge. One of ordinary skill in the art would have been motivated to make this modification in order to “ensure that user is indeed about to embark on the correct vehicle” (Knotts: ¶35).

In regards to claim 3, Hodge and Knotts teach the system of claim 1. Hodge further teaches wherein the encrypted identity data is an encrypted link to the secure on-demand transportation service where information about the identity of the assigned vehicle, or the driver of the vehicle, or both is obtainable (Hodge: ¶11-14, ¶53, ¶71, & ¶114-116).

In regards to claim 4, Hodge and Knotts teach the system of claim 1. Hodge further teaches wherein the encrypted identity data includes at least one of an image of the vehicle, an image of the driver, a license plate number associated with the vehicle, a driver's license number associated with the driver, a vehicle identifying number other than the vehicle license plate number, a driver identifying number other than the driver's license number (Hodge: ¶11, ¶71).

In regards to claim 5, Hodge and Knotts teach the system of claim 1. Hodge and Knotts further teach wherein the sub-program for receiving a match message from the passenger application via the passenger's mobile computing device (Knotts: ¶23, ¶37, ¶39, ¶41, ¶43), comprises receiving in said match message a confirmation that the encrypted identity data has been decrypted using a decryption tool accessible by the passenger application (Hodge: ¶114) and provided to the passenger who has indicated via the passenger application that the vehicle, or its driver, or both, correspond to the decrypted identity data (Knotts: ¶23, ¶37, ¶39, ¶41, ¶43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the match message, as taught by Knotts, into the system and method of Hodge and Knotts. One of ordinary skill in the art would have been motivated to make this modification in order to “ensure that user is indeed about to embark on the correct vehicle” (Knotts: ¶35).

In regards to claim 7, Hodge and Knotts teach the system of claim 1. Knotts further teaches wherein the encrypted data package further comprises encrypted identity data pertaining to the identification of the secure on-demand transportation service (Knotts: ¶23, ¶37, ¶39, ¶41, ¶43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the identification data, as taught by Knotts, into the system and method of Hodge and Knotts. One of ordinary skill in the art would have been motivated to make this modification in order to “ensure that user is indeed about to embark on the correct vehicle” (Knotts: ¶35).

In regards to claim 8, Hodge and Knotts teach the system of claim 1. Hodge further teaches wherein the encrypted data package further comprises encrypted passenger identity data pertaining to the identification of the passenger (Hodge: ¶11-14, ¶53, ¶71, & ¶114-116).

In regards to claim 9, Hodge and Knotts teach the system of claim 8. Hodge further teaches wherein the encrypted passenger identity data is an encrypted link to the secure on-demand transportation service where information about the identity of the passenger is obtainable (Hodge: ¶11-14, ¶53, ¶71, & ¶114-116).

In regards to claim 10, Hodge and Knotts teach the system of claim 8. Hodge further teaches wherein the encrypted passenger identity data includes at least one of an image of the passenger, or a number associated with an identification carried by the passenger (Hodge: ¶11-14, ¶53, ¶71, & ¶114-116).

In regards to claim 11, Hodge and Knotts teach the system of claim 8. Hodge and Knotts further teach a subprogram for receiving a passenger verification message from the vehicle application via the mobile computing device associated with the assigned vehicle, or a driver of the vehicle, or both, said passenger verification message indicating that the passenger who presented themselves to the vehicle, or driver, or both for transportation is the person who requested the transportation and was assigned to the vehicle (Knotts: ¶23, ¶37, ¶39, ¶41, ¶43), wherein said passenger verification message comprises confirmation that the encrypted passenger identity data has been decrypted using a decryption tool accessible by the vehicle application and provided to the vehicle, or driver, or both who has indicated via the vehicle application that the passenger corresponds to the decrypted passenger identity data (Hodge: ¶11-14, ¶53, ¶71, & ¶114-116).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the verification message, as taught by Knotts, into the system and method of Hodge and Knotts. One of ordinary skill in the art would have been motivated to make this modification in order to “ensure that user is indeed about to embark on the correct vehicle” (Knotts: ¶35).

In regards to claim 12, Hodge and Knotts teach the system of claim 8. Hodge and Knotts further teach wherein the encrypted passenger identity data takes the form of a non-human readable passenger identification indicium which is provided by the secure on-demand transportation service in encrypted form in the encrypted data package to the vehicle application along with a decryption tool for decrypting the passenger identification indicium and provided to the passenger application by the secure on-demand transportation service in unencrypted form (Hodge: ¶11-14, ¶53, ¶71, & ¶114-116), and wherein the system further comprising a subprogram for receiving a passenger verification message from the vehicle application via the mobile computing device associated with the assigned vehicle, or a driver of the vehicle, or both, said passenger verification message indicating that the passenger who presented themselves to the vehicle, or driver, or both for transportation is the person who requested the transportation and was assigned to the vehicle (Knotts: ¶23, ¶37, ¶39, ¶41, ¶43), wherein said passenger verification message comprises confirmation that the passenger has presented the passenger identification indicium to the vehicle, or the driver, or both, and that the vehicle, or the driver, or both have scanned passenger identification indicium presented by the passenger (Hodge: ¶11-14, ¶53, ¶71, & ¶114-116), and the vehicle application has compared the scanned indicium to a decrypted version of the passenger identification indicium found in the encrypted data package or obtained via a link found in the encrypted data package to determine if the indicia match, and that a match has been found (Knotts: ¶23, ¶37, ¶39, ¶41, ¶43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the encrypted data transmission and match message, as taught by Knotts, into the system and method of Hodge and Knotts. One of ordinary skill in the art would have been motivated to make this modification in order to “ensure that user is indeed about to embark on the correct vehicle” (Knotts: ¶35).

In regards to claim 13, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 13.

In regards to claim 15, Hodge and Knotts teaches the system of claim 13. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5. Furthermore, the rationale to combine the prior art set forth above for claim 5 applies to the rejection of claim 15.

In regards to claim 16, Hodge and Knotts teaches the system of claim 13. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6. Furthermore, the rationale to combine the prior art set forth above for claim 6 applies to the rejection of claim 16.

In regards to claim 17, Hodge and Knotts teaches the system of claim 13. Additionally, the claim recites the same or similar limitations as those addressed above in claim 8 and therefore is rejected for the same reasons set forth above for claim 8.

In regards to claim 18, Hodge and Knotts teaches the system of claim 17. Additionally, the claim recites the same or similar limitations as those addressed above in claim 11 and therefore is rejected for the same reasons set forth above for claim 11. Furthermore, the rationale to combine the prior art set forth above for claim 11 applies to the rejection of claim 18.

In regards to claim 19, Hodge and Knotts teaches the system of claim 17. Additionally, the claim recites the same or similar limitations as those addressed above in claim 12 and therefore is rejected for the same reasons set forth above for claim 12. Furthermore, the rationale to combine the prior art set forth above for claim 12 applies to the rejection of claim 19.

In regards to claim 20, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 20.

In regards to claim 21, Hodge and Knotts teaches the system of claim 20. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5. Furthermore, the rationale to combine the prior art set forth above for claim 5 applies to the rejection of claim 21.

In regards to claim 23, Hodge and Knotts teaches the system of claim 20. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5. Furthermore, the rationale to combine the prior art set forth above for claim 5 applies to the rejection of claim 23.

In regards to claim 24, Hodge and Knotts teaches the system of claim 20. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6. Furthermore, the rationale to combine the prior art set forth above for claim 6 applies to the rejection of claim 24.

In regards to claim 25, Hodge and Knotts teaches the system of claim 20. Additionally, the claim recites the same or similar limitations as those addressed above in claim 7 and therefore is rejected for the same reasons set forth above for claim 7. Furthermore, the rationale to combine the prior art set forth above for claim 7 applies to the rejection of claim 25.

In regards to claim 26, Hodge and Knotts teaches the system of claim 20. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3. Furthermore, the rationale to combine the prior art set forth above for claim 3 applies to the rejection of claim 26.

In regards to claim 27, Hodge and Knotts teaches the system of claim 20. Additionally, the claim recites the same or similar limitations as those addressed above in claim 9 and therefore is rejected for the same reasons set forth above for claim 9.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (U.S. Pre-Grant Pub. No. 20200349345), in view of Knotts (U.S. Pre-Grant Pub. No. 20180299895), in further view of Hodge (U.S. Pre-Grant Pub. No. 20200349666).
In regards to claim 6, Hodge ‘345 and Knotts teach the system of claim 1. Hodge ‘345 and Knotts further teach wherein the encrypted identity data once scanned and decrypted using a decryption tool accessible by the passenger application takes the form of a non-human readable vehicle/driver identification indicium (Knotts: ¶17, ¶19, ¶23, ¶37, ¶39, ¶41, ¶43), and wherein the sub- program for receiving a match message from the passenger application via the passenger's mobile computing device, comprises receiving in said match message a confirmation that the identity data has been scanned from the encrypted data package, that the passenger has scanned the vehicle/driver identification indicium using the passenger's mobile computing device, that the scanned vehicle/driver identification indicium was compared by the passenger application to the identify data obtained from the encrypted data package to determine if they match, and that a match has been found (Knotts: ¶17, ¶19, ¶23, ¶37, ¶39, ¶41, ¶43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the encrypted data transmission and match message, as taught by Knotts, into the system and method of Hodge and Knotts. One of ordinary skill in the art would have been motivated to make this modification in order to “ensure that user is indeed about to embark on the correct vehicle” (Knotts: ¶35).

Although Hodge ‘345 and Knotts teach that the user may scan a QR code in order to confirm the rider/driver match, the references do not explicitly state that the QR code may be displayed inside the vehicle or presented to the passenger by the driver.
However, Hodge ‘666 teaches wherein the vehicle/driver identification indicium is displayed in the vehicle in a place not visible from the exterior or is presentable to the passenger by the driver (Hodge ‘666: ¶93-96).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the identification indicium, as taught by Hodge ‘666, into the system and method of Hodge ‘345 and Knotts. One of ordinary skill in the art would have been motivated to make this modification in order to “confirm that the driver and his or her car are correctly matched and registered as being safe” (Hodge ‘666: ¶18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628